*1318OPINION.
James:
Section 213(b) (11) of the Revenue Act of 1921, reads as follows:
That for the purposes of this title (except as otherwise provided in section 233) the term “gross income”—
* * * * * * *
(b) Does not include the following items, which shall be exempt from taxation under this title:
* * * * * * *
(11) The rental value of a dwelling house and appurtenances thereof furnished to a minister of the gospel as part of his compensation.
It is clear from the foregoing that the taxpayer in this appeal, in receiving the sum of $740 as rental for his parsonage, was acting as agent merely for his church and did not receive the amount here in question as increased salary. Such being the.case, it is not necessary to consider whether payments in commutation of a manse would be income not clearly within the exempting clause. The taxpayer is clearly within it, and the deficiency determined by the Commissioner must be disallowed.